WOODLEY, Judge.
This is a companion case to Ex Parte Phillips, Tex.Cr., 285 S.W.2d 750.
For the reasons there stated, the judgment denying appellant relief is reversed.
The Sheriff of Tom Green County, Texas, is directed to release appellant, from custody upon his entering into a good and sufficient bond, to be approved by said sheriff and in the reasonable amount to be set by said sheriff, payable to the State of Texas and conditioned, as required by law, for appellant’s appearance before the Justice Court, Precinct No. 1, of Grayson County, Texas, instanter.